DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9, 21-31 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to segmenting data packet/content item and routing the segments to the destination through different intermediate routers.
		Valk et al (US 20110261837 A1) discloses to divide a packet into multiple fragments and the fragments are sent to the destination node through different links/routes. Each fragment includes a separation indicator (sequence number, total size of the super packet) and the destination node uses the separation indicator to reassemble the fragments to recreate the original packet (Fig. 5-6, Par 0038, Par 0044-0051).
		Valk does not disclose, “the time is provided with the separation indicator to facilitate abandoning the first portion of the content item after a duration has elapsed from when a separation of the content item occurred”.
		Thorsen et al (US 20210037409 A1) discloses to divide a received data segment into multiple fragments and forward the fragments through multiple links. Each fragment includes a fragment header that enables to reassemble the multiple fragments to obtain the original data segment (Fig. 3-4, Par 0070-0083, Par 0086-0090).

		Krishnaswamy et al (US 20130077501 A1) discloses to split a flow over multiple subflows and forward each subflow over different route/path (Fig. 3-5).
		Krishnaswamy does not disclose, “the time is provided with the separation indicator to facilitate abandoning the first portion of the content item after a duration has elapsed from when a separation of the content item occurred”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473